25 N.Y.2d 664 (1969)
Paul Miller, an Infant, by His Mother and Natural Guardian Ruth Miller, et al., Appellants,
v.
County of Putnam et al., Defendants, and Township of Putnam Valley, Respondent.
Court of Appeals of the State of New York.
Argued October 27, 1969.
Decided November 26, 1969.
Benjamin H. Siff and Lester J. Koch for appellants.
Attilio J. Balletta for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, without costs; no opinion.